DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 July 2019 and 29 March 2002 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 2-15:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.
   
   
   Figures 3-5 and 9-17:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 
      Some of the text in boxes or on the graphs are too small.


   Figure 8:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      For example, reference box (130), should also be labeled -- Database --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100" has been used to designate both a "platform", as shown in Figures 6A-B and a "platform", as shown in Figures 7A-C.
   These two platforms (Fig. 6A vs. Fig. 7A) have different structures and operations; and therefore, should be represented by different reference numerals.

  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0012], line 3:  The term -- has -- should be inserted prior to the term "found".
   Paragraph [0013], line 10:  The term "multivariate" should be corrected to read
-- multi-variate --.
   Paragraph [0014], line 1:  The term "multivariate" should be corrected to read
-- multi-variate --; and the term "multisensor" should be corrected to read-- multi-sensor --.
   Paragraph [0022], line 4:  The numeral "2" should be corrected to read -- two -- to avoid confusion with measurements or reference numerals.
   Paragraph [0022], line 6:  The numeral "10" should be corrected to read
-- ten -- to avoid confusion with measurements or reference numerals.
   Paragraph [0033], line 3:  The term "attach" should be corrected to read
-- attached --.  
   Paragraph [00042], line 3:  The term "share" should be corrected to read
-- shared --.  
   Paragraph [0042], line 4:  The term "Xenon" should be corrected to read -- xenon -- because this term is not a proper noun.
   Paragraph [0042], line 5:  The numeral "3" should be corrected to read
-- three -- to avoid confusion with measurements or reference numerals.
   Paragraph [0051], line 1:  The phrase "Figure 6 illustrates" should be corrected to read -- Figures 6A and 6B illustrate -- as there is no actual Figure 6, but a 6A and a 6B.
   Paragraph [0051], line 3:  The figure designations "6a" and "6b" should be corrected to read -- 6A -- and -- 6B -- as the drawing figures capitalize the a and b. 	   Paragraph [0052], line 1:  The phrase "Figure 7 illustrates" should be corrected to read -- Figures 7A, 7B, and 7C illustrate -- as there is no actual Figure 7, but a 7A, a 7B, and a 7C.
   Paragraph [0052], line 3:  The figure designations "7a" and "7b" should be corrected to read -- 7A -- and -- 7B -- as the drawing figures capitalize the a and b.
  Paragraph [0052], line 4:  The figure designations "7c" should be corrected to read -- 7c -- as the drawing figures capitalize the c.
   Paragraph [0082], line 1:   The term -- that -- should be inserted after the term "such".
   Paragraph [0082], line 3:   A --comma -- should be inserted prior to the term "such".
   Paragraph [0084], line 1:   The figure numeral "6" should be corrected to read-- 6A -- as there is no actual Figure 6.
   Paragraph [0084], line 11:   The article -- a -- should be inserted prior to the term "buoyancy".
   Paragraph [0084], lines 1, 7-8, and 10:  Reference numeral "100" has been previously used to identify the platform shown in Figures 6A and 6B that also contains different structures.  Perhaps a different numeral, such as -- 100' -- may be used to avoid confusion.
   Paragraph [0084], line 1:  The phrase "Figure 7" should be corrected to read
-- Figures 7A-C since there is no actual Figure 7.
   Paragraph [0084], line 3:  The phrase "Figure 6" should be corrected to read
-- Figures 7A-C since there is no actual Figure 7.
   Paragraph [0108], line 4:  The numeral "3" should be corrected to read
-- three -- to avoid confusion with measurements or reference numerals.
  Paragraph [0122], line 4:  The numeral "1" should be corrected to read -- one -- to avoid confusion with measurements or reference numerals.
   Paragraph [0130], line 6:  The numeral "4" should be corrected to read -- four -- to avoid confusion with measurements or reference numerals.
   Paragraph [0130], line 8:  The numeral "5" should be corrected to read -- five -- to avoid confusion with measurements or reference numerals.
   Paragraph [0130], line 12:  The numeral "9" should be corrected to read
-- nine -- to avoid confusion with measurements or reference numerals.
   Paragraph [0132], line 2:  The numeral "9" should be corrected to read
-- nine -- to avoid confusion with measurements or reference numerals.
   Paragraph [0133], line 1:  The numeral "3" should be corrected to read
-- three -- to avoid confusion with measurements or reference numerals.
   Paragraph [0138], line 2:  The numeral "4" should be corrected to read -- four -- to avoid confusion with measurements or reference numerals.
  
Appropriate correction is required.

Claim Objections
Claims 44-64 are objected to because of the following informalities:  
   Re claim 44, claim line 5:  The term "analyser" should be Americanized to read --- analyzer --.
   Re claim 44, claim line 6:  The term "analysing" should be Americanized to read --- analyzing --.
   Re claim 44, claim lines 10-11:  The "semicolons" should be replaced with
-- commas --. 
   Re claim 45, claim line 2:  The term "analysing" should be Americanized to read --- analyzing --.
   Re claim 46, claim line 2:  The term "analysing" should be Americanized to read --- analyzing --.
   Re claim 57, claim line 3:  The term "analyser" should be Americanized to read --- analyzer --.
   Re claim 57, claim line 8:  The term -- configured -- should be inserted after the term "unit" to properly and positively recite the functionality of the unit.
   Re claim 58, claim line 2:  The term -- configured -- should be inserted after the term "sub-module" to properly and positively recite the functionality of the sub-module.
   Re claim 63, claim line 2:  The phrases "the emission fluorescence" and "the aqueous solution" lack antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 44, claim lines 3-18:  The preamble recites "determination of oil dispersant effectiveness", but the body of the claim does not determine the dispersants effectiveness.  The claim (lines 16-17) recites generating an indicator of the state of the dispersion of the oil and of the oil dispersant efficiency; but the claim fails to link state of the dispersion of oil and efficiency with effectiveness.  It is not clear how this is achieved; and the claim fails to provide a nexus between the body of the claim and the preamble of the claim.
	   Re claim 49, claim line 1:  This claim is depended from a canceled claim, claim 5; The metes and bounds of this claim's subject matter is unclear and/or unknown; thus the claim is indefinite.  It appears that claim 49 should be depended from claim 48.
	   Re claim 49, claim line 1:  The phrase "the correlations or models" lacks antecedent basis.
   Re claim 57, claim lines 2-13:  The preamble recites "determination of oil dispersant effectiveness", but the body of the claim does not determine the dispersants effectiveness.  The claim (lines 9-10) recites generating an indicator of the state of the dispersion of the oil and of the oil dispersant efficiency; but the claim fails to link state of the dispersion of oil and efficiency with effectiveness.  It is not clear how this is achieved; and the claim fails to provide a nexus between the body of the claim and the preamble of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44-48, 50-53, 57, 60-62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over "Detection of Oil in Water Column: Sensor Design (Fitzpatrick et al.) in view of US 2017/0232435 (Sieben et al.).
	
	   With respect to the limitations of claim 44, Fitzpatrick et al. disclose a process including the steps of:
      A. passing a submersible dispersant sensing platform across a body of water (towed platform (section 2.3.4.1 (page 16) - Figure 15) carrying sensing components); said platform having a plurality of sensors including a multichannel fluorometer (multichannel WETstar fluorometer - page 12, section 2.3.2 Components (1) - Figure 10) and a particle size analyzer (sensor measures fluorescence and backscatter, which is utilized to measure concentration and size distribution of particle - Section 2.1, page 5, last paragraph, lines 1-5 and Section 2.3, page 12, first paragraph, line 4), each sensor producing an output data stream;
      B. continuously analyzing (Table 1, middle column, (1) - constant) the body of water at a predetermined depth profile below the surface of the body of water (pages 12-17 and Section 2.3.1, first paragraph, line 8-9 (200-foot depth) and Section 2.3.4.3 (8.5 ft to 200 ft depth));
      C. collecting hydrodynamic and environmental condition data proximate in time (data logger with timestamps - page 13, bullet 5b) and location (GPS - Section 2.3.2, page 13, bullet 10) to the output data from the dispersant sensing platform (Section 2.3.1, first paragraph and Section 2.3.2 (Components)), said environmental condition data including one or more of: ambient temperature, body or water temperature (Section 2.3.2, page 13, bullet 2a), salinity of the body of water (Section 2.3.2, page 13, bullet 2a), wind speed, location (GPS - Section 2.3.2, page 13, bullet 10), mixing energy of the body of water and derivatives thereof; 
   D. providing oil data including characteristics of the oil samples prior to the application of the dispersant (Section 2.3.3 (Experimental Results) disclose testing on at three different oils whose characteristics are known with and without dispersant; Section 3.3 disclose calibration of sensors is required to establish an oil identification library); and
   E. processing the output data stream, the hydrodynamic and environmental condition data, and the oil data to generate an indicator of the state of dispersion of the oil and of the oil dispersant efficiency under the hydrodynamic and environmental conditions the oil is exposed to (Executive Summary, page v, last paragraph - identify and characterize petroleum hydrocarbons, as well as estimate the density of the oil and dispersant-to-oil ratio.  Additionally, fluorometry can be used to assess the effectiveness of dispersant application (page 5, first full paragraph) and page 9, first paragraph, line 3).  Fitzpatrick et al. fail to disclose providing dispersant data including characteristics of the dispersant prior to the application of the dispersant.
   Sieben et al. disclose a method of evaluating an inhibitor within an oil sample, whereby it is known to rely upon a pre-defined library of dispersants/inhibitors as a starting point when encountering an unknown reservoir fluid and then evaluating the effectiveness of the dispersants (paragraph [0005]).  Modifying Fitzpatrick et al. with a library of known dispersants would have been obvious to one of ordinary skill in the art at the time of filing as a means of providing a starting point for providing information on which dispersant may be effective with the task at hand and which dispersant may be not so helpful.

   With respect to the limitations of claims 45-47, the combination fails to disclose that the processing step includes analyzing the oil dispersant efficiency through multi-variate analysis and linear discriminant analysis or pattern analysis.  The examiner, however, argues that one of ordinary skill in the art at the time of filing would be well-versed at processing data using one of these analysis techniques such that one of ordinary skill in the art would recognize the advantages and disadvantages of each technique.  Choosing a particular analysis technique would be an obvious choice of design; and furthermore, Applicant has not put forth any criticality to using one analysis technique versus any other.

   With respect to the limitations of claim 48, the combination (Fitzpatrick et al.) discloses that the analysis uses a database including one or more of: (i) characteristics of oil samples prior to the application of the dispersant (Section 2.3.3 (Experimental Results) disclose testing on at three different oil whose characteristics are known with and without dispersant; Section 3.3 disclose calibration of sensors is required to establish an oil identification library); (ii) sensor output when monitoring oil samples at various stages of dispersion within a field environment (Section 2.3, pages 12-17 discuss the towed sensors measuring oil samples at various stages of dispersion within a field environment); (iii) sensor output when monitoring oil samples at various stages of dispersion within a controlled environment; (iv) hydrodynamic and environmental condition data in respect to (ii) (Section 2.3.1 discusses various hydrodynamic and environmental conditions that are measured by the towed sensors within the field environment) and/or (iii); (v) characteristics of the dispersant; and (vi) correlations or models based upon (iii) and dispersion efficiency (DE) under one or more of (i), (iv) and (v).  

   With respect to the limitations of claim 50, the combination (Fitzpatrick et al.) disclose wherein at least a portion of the database includes oil dispersant efficacy data and obtained sensor output when monitoring oil samples at various stages of dispersion within a controlled environment, wherein the controlled environment is a testing tank with controlled hydrodynamic and environmental conditions or an open field environment with controlled oil release (reference discloses testing device within a controlled environment (tank) prior to testing in an open field environment - page 23, third paragraph).  

   With respect to the limitation of claim 51, the combination (Fitzpatrick et al.) further disclose that the processing step further includes quantitatively estimating or determining the oil dispersant efficiency (reference discloses at it is known that fluorometry can be used to assess the effectiveness of dispersant application (page 5, first full paragraph) and page 9, first paragraph, line 3).

   With respect to the limitation of claim 52, the combination (Fitzpatrick et al.) further disclose that the submersible dispersant sensing platform further includes a depth sensor to monitor the distance of the sensors from the surface of the body of water (Section 2.3.2 (Components), bullet 2 - CTD sensor provides depth feedback).

With respect to the limitation of claim 53, the combination (Fitzpatrick et al.) further disclose that the submersible dispersant sensing platform further includes a temperature sensor to monitor water temperature (Section 2.3.2 (Components), bullet 2 - CTD sensor provides water temperature data).  

With respect to the limitations of claim 57, Fitzpatrick et al. disclose a system, the system including:
      a submersible dispersant sensing platform (towed platform (section 2.3.4.1 (page 16) - Figure 15) carrying sensing components) including a multichannel fluorometer (multichannel WETstar fluorometer - page 12, section 2.3.2 Components (1) - Figure 10) and a particle size analyzer (sensor measures fluorescence and backscatter, which is utilized to measure concentration and size distribution of particle - Section 2.1, page 5, last paragraph, lines 1-5 and Section 2.3, page 12, first paragraph, line 4) each producing an output data stream;
      a means to pass the submersible dispersant sensing platform through a body of water (towed platform (section 2.3.4.1 (page 16) - Figure 15);
      a source of oil data including characteristics of the oil samples prior to the application of the dispersant (Section 2.3.3 (Experimental Results) disclose testing on at three different oils whose characteristics are known with and without dispersant; Section 3.3 disclose calibration of sensors is required to establish an oil identification library);
      a source of hydrodynamic and environmental condition data (Section 2.3.1, page 12 disclose a plurality of sensors for hydrodynamic and environmental condition data);
      a processing unit for receiving the output data stream, the hydrodynamic and environmental condition data, and the oil data, and for generating an indicator of the state of dispersion of the oil and of the oil dispersant efficiency under the hydrodynamic and environmental conditions the oil is exposed to (Section 2.3.4.1, page 16 - database is provided for collection of data - Executive Summary, page v, last paragraph - identify and characterize petroleum hydrocarbons, as well as estimate the density of the oil and dispersant-to-oil ratio.  Additionally, fluorometry can be used to assess the effectiveness of dispersant application (page 5, first full paragraph) and page 9, first paragraph, line 3); and
      a communication means for communicating the output data stream, the hydrodynamic and environmental condition data, and the oil and dispersant data to the processing unit (Section 2.3.4.1, page 16 - telemetry testing includes testing the transfer of data to a command center and testing database functionality).  Fitzpatrick et al. fail to disclose a source of oil and dispersant data including characteristics of the dispersant and of oil samples prior to the application of the dispersant.
   Sieben et al. disclose a method of evaluating an inhibitor within an oil sample, whereby it is known to rely upon a pre-defined library of dispersants/inhibitors as a starting point when encountering an unknown reservoir fluid and then evaluating the effectiveness of the dispersants (paragraph [0005]).  Modifying Fitzpatrick et al. with a library of known dispersants would have been obvious to one of ordinary skill in the art at the time of filing as a means of providing a starting point for providing information on which dispersant may be effective with the task at hand and which dispersant may be not so helpful.
   With respect to the limitation of claim 60, the combination (Fitzpatrick et al.) further disclose that the submersible dispersant sensing platform further includes a turbidity sensor (Section 2.1, page 5, fifth full paragraph, lines 4-6 - turbidity) producing an output data stream to correct for interference from a field water matrix effect.  
   With respect to the limitation of claim 61, the combination (Fitzpatrick et al.) further disclose including a database including one or more of: (i) characteristics of oil samples prior to the application of the dispersant (Section 2.3.3 (Experimental Results) disclose testing on at three different oil whose characteristics are known with and without dispersant; Section 3.3 disclose calibration of sensors is required to establish an oil identification library); (ii) sensor output when monitoring oil samples at various stages of dispersion within a field environment (Section 2.3, pages 12-17 discuss the towed sensors measuring oil samples at various stages of dispersion within a field environment); (iii) sensor output when monitoring oil samples at various stages of dispersion within a controlled environment; (iv) hydrodynamic and environmental condition data in respect to (ii) (Section 2.3.1 discusses various hydrodynamic and environmental conditions that are measured by the towed sensors within the field environment) and/or (iii); (v) characteristics of the dispersant; and (vi) correlations or models based upon (iii) and dispersion efficiency (DE) under one or more of (i), (iv) and (v).  

   With respect to the limitation of claim 62, the combination (Fitzpatrick et al.) further disclose that the sensor output (ii) includes at least sensor output from the multichannel fluorometer (multichannel WETstar fluorometer - page 12, section 2.3.2 Components (1) - Figure 10).  
   With respect to the limitations of claim 64, the combination (Fitzpatrick et al.) further disclose a computer readable medium, in which a computer program is stored which, when executed by a processor, is adapted to control or carry out one or more steps of the process (Section 2.3.2, page 13 disclose a control computer, which would control the WET Labs Finds Oil system) according to claim 44.


Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over "Detection of Oil in Water Column: Sensor Design (Fitzpatrick et al.) in view of US 2017/0232435 (Sieben et al.) as applied to claim 57 above, and further in view of US 4,434,364 (Correa et al.) and GB 2273355 (Morrow et al.).
The combination of Fitzpatrick et al. in view of Sieben et al. disclose a multi-channel fluorometer configured to measure the emission fluorescence of the aqueous solution with an excitation wavelength of 370 nm and an emission wavelength of 460 nm.  The combination fails to disclose that the emission fluorescence of the aqueous solution over the wavebands of 300 nm to 380 nm and 360 nm to 520 nm with a corresponding excitation band length of at least a portion of each wavelength band between 214 nm and 294.
   Correa et al. disclose a process for underwater detection of hydrocarbons utilizing selected frequencies of light at the wavelength of oil fluorescing in the water (abstract).  Correa et al. further disclose incident radiation at approximately 430-460 nanometer wavelength will stimulate fluorescence from oil which peaks in the 490-510 nanometer wavelength.
   Morrow et al. also disclose (page 13) a method of quantifying hydrocarbons dispersed in water whereby samples are excited at a wavelength between 200 to 400 nm; and preferably emission radiation should be measured in the wavelength range of 250 to 600 nm. Although the combination fails to disclose the specific bands, the examiner argues that use of a multi-channel fluorometer would allow a multitude of excitation and emission settings that would be well within the purview of one of ordinary skill in the art at the time of filing; and that one of ordinary skill in the art would be well aware of the many different excitation and emission settings that would fluorescence oil.     
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 49, 54-56, 58, and 59 because the prior art of record fails to teach and/or make obvious the following:
   Claim 49:  Providing a process wherein the correlations or models are used to predict the oil dispersion characteristics over time, under a specific set of hydrodynamic and environmental conditions in combination with all of the limitations of the base claim.
  Claim 54:  Providing a process wherein the processing step E is used to identify relative spatial difference between the naturally dispersed oil and chemically dispersed oil to decide if the two groups of sensor output data D1 and D2 are statistically different in combination with all of the remaining limitations of the claim and all of the limitations of the base claim. 
   Claim 55:  Providing a process Appl. No.: To Be Assignedwherein the processing step E is used to determine if the corresponding groups of sensor output data DA, DB and DC are statistically different and, if so, quantify the spatial distance between groups in combination with all of the remaining limitations of the claim and all of the limitations of the base claim. 
   Claim 56:  Providing a process wherein the processing step E is used to determine if the corresponding groups of sensor output data DOR1, DOR2 and DOR3 are statistically different in combination with all of the remaining limitations of the claim and all of the limitations of the base claim. 
   Claims 58-59: Providing a system wherein the processing unit further includes a sub-module for pre-processing the output data stream and pre-processing the hydrodynamic and the environment condition data in combination with all of the limitations of the base claim.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856